SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

475
CAF 13-00241
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ANDREW M. DELONG,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

FRANCES A. BRISTOL, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Oswego County (Donald
E. Todd, A.J.), entered January 29, 2013 in a proceeding pursuant to
Family Court Act article 4. The order committed respondent to six
months in jail for her willful violation of a court order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In appeal No. 1, respondent appeals from an order
committing her to jail for a term of six months for her willful
violation of an order of child support. Respondent has served her
sentence and thus her appeal from that order is moot (see Matter of
Johnson v Boone, 289 AD2d 938, 938).

     In appeal No. 2, respondent challenges the finding of willful
violation made by the Support Magistrate and confirmed by Family
Court. Respondent’s appeal from that order must likewise be dismissed
inasmuch as the Support Magistrate’s finding was made upon
respondent’s default, and respondent did not move before the Support
Magistrate to vacate the default (see Matter of Reaves v Jones, 110
AD3d 1276, 1277).




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court